Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of invention II and species B, Fig. 4, in response/amendment submitted on 08/31/22 is acknowledged.  The traversal is on the ground(s) that search and the examination of the entire application, including the product claims and process claims, can be made without serious burden, and because the product and method claims share some similar limitations and are in the same class. This is not found persuasive because the manner that the product claims that are directed to an optical connecting are treated for patentability is different than that of the method claims directed to a method of immobilizing and optical connection, as the product can be made using different methods and/or process steps in different subclasses, and since as stated in the office action each of the group species as shown in the cited figures and specified in the specification are patentably distinct and requiring  different search in different subclasses.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 22-27 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 15-20 and 28 rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
“HAYASAKA”  DAISUKE et al. JP 2008151955 A .
Regarding claims 1, HAYASAKA teaches a method of immobilizing an optical connection (see figs. 1-32, abstract and specification specifically: “In the present specification, “fitting” includes screwing and tightening of a connection nut of an optical connector plug to an optical connector adapter in an FC type optical connector” in “optical Connector” portion of the specification—provided with English translation).

the method comprising: 
providing a first connector and a second connector (i. e, 70 and 50), a first holder (i.e., item 73, also see related connections portions of the first adapter—adapter pair) connected to the first connector (i.e., 70) and a second holder or  (i.e., 53) connected to the second connector (i.e., 50, also see related connections portions of the second adapter; clearly shown in at least figs. 15 and 4, see also related disclosure); securing the first connector by the first holder by tight fitting or bonding and securing the second connector by the second holder by tight fitting or bonding (see at least fig, 1-2 and 15, and the entire disclosure, including:
In the present specification, “fitting” includes screwing and tightening of a connection nut of an optical connector plug to an optical connector adapter in an FC type optical connector.

HAYASAKA further teaches:
16. The method according to claim 15, further comprising: providing an adapter 31 configured to connect with the first connector and the second connector; and providing a third holder 31c  connected to the adapter and interconnected between the first holder 73 and the second holder 53 (clearly shown in at least figs. 15).  
17. The method according to claim 16, further comprising axially aligning components of the optical connection along a longitudinal axis (clearly shown in at least figs. 15).    
18. The method according to claim 16, further comprising aligning first connector together with the second connector and securing the first connector and the second connector within the adapter 31 (clearly shown in at least figs. 15).    
19. The method according to claim 16, wherein the adapter is a mating adapter configured to connect and mate the first connector with the second connector (clearly shown in at least figs. 15, see also disclosure).    
20. The method according to claim 16, wherein the connectors are configured to hold an optical fiber (clearly shown in at least figs. 15 item 3/2).    
28. The method according to claim 15, further comprising selecting the optical connectors from the group of connector types including SC, LC, FC, PC, ST, PC, UPC, APC, LX-5, MU, and MPO (see disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15-21 and 28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over  “HAYASAKA”  DAISUKE et al. JP 2008151955 A .
Regarding claims 1, HAYASAKA teaches a method of immobilizing an optical connection (see figs. 1-32, abstract and specification specifically: “In the present specification, “fitting” includes screwing and tightening of a connection nut of an optical connector plug to an optical connector adapter in an FC type optical connector” in “optical Connector” portion of the specification).
the method comprising: 
providing a first connector and a second connector (i. e, 70 and 50), a first holder (i.e., 31A or 31a) connected to the first connector (i.e., 70) and a second holder or  (i.e., 31B, or 31b) connected to the second connector (i.e., 50) (clearly shown in at least fig. 15); securing the first connector by the first holder by tight fitting or bonding and securing the second connector by the second holder by tight fitting or bonding (see at least fig, 1-2 and 15, and the entire disclosure, including:
In the present specification, “fitting” includes screwing and tightening of a connection nut of an optical connector plug to an optical connector adapter in an FC type optical connector.
 
	However, HAYASAKA, does not teach all the component steps such as the third holder-i.e., 31c- with their respective interconnection method steps leading to the immobility in a single figure embodiment, rather described in detail steps in the figures of interrelated embodiments.  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment method steps of HAYASAKA with that of incorporating the one or more method steps of another embodiment since such steps would produce a connector that is immobile in all axial directions.  

The arguments presented in in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
16. The method according to claim 15, further comprising: providing an adapter 31 configured to connect with the first connector and the second connector; and providing a third holder 31c  connected to the adapter and interconnected between the first holder 73 and the second holder 53 (clearly shown in at least figs. 15).  
17. The method according to claim 16, further comprising axially aligning components of the optical connection along a longitudinal axis (clearly shown in at least figs. 15).    
18. The method according to claim 16, further comprising aligning first connector together with the second connector and securing the first connector and the second connector within the adapter 31 (clearly shown in at least figs. 15).    
19. The method according to claim 16, wherein the adapter is a mating adapter configured to connect and mate the first connector with the second connector (clearly shown in at least figs. 15, see also disclosure).    
20. The method according to claim 16, wherein the connectors are configured to hold an optical fiber (clearly shown in at least figs. 15 item 3/2).    

With regard to claim 21, HAYASAKA teachings include 
In the present specification, “fitting” includes screwing and tightening of a connection nut of an optical connector plug to an optical connector adapter in an FC type optical connector.
And thus with regard to the limitations ‘interconnecting the first holder and the second holder to the third holder with screws or snap-fit’ being suggested by HAYASAKA that screws can be used for such connections to be secured. See further, similar, motivation in claim 15, above.  

28. The method according to claim 15, further comprising selecting the optical connectors from the group of connector types including SC, LC, FC, PC, ST, PC, UPC, APC, LX-5, MU, and MPO (see disclosure).
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
GB 2568079 A
JP 2008151955 A
JP S6232407 A
US 10782474 B2
US 20180034202 A1
US 20200124805 A1
US 5751875 A
US 9134501 B2
US 9490929 B2
WO 2009012845 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2874